DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphree (US10153713, hereinafter Petroni).
Regarding claim 1, Petroni discloses a funnel-shaped underwater energy harvesting equipment (Fig. 6, 60) comprising: a piezoelectric element (6) configured to be installed at a seabed and to be moved by a 5fluid in order to convert vibration energy into electricity; and a fluid collector (inlet on the left side of the figure and element 90) coupled to the piezoelectric element (6) and configured to increase velocity of the fluid flowing toward the piezoelectric element. See Fig. 6.
Regarding claim 2, Petroni discloses the use of PVDF layers (4).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrit et al. (US20140319970, hereinafter Sherrit).
Regarding claim 1,Sherrit discloses a funnel-shaped underwater energy harvesting equipment (Fig. 6, 110) comprising: a piezoelectric element (120) configured to be installed at a seabed and to be moved by a 5fluid in order to convert vibration energy into electricity; and a fluid collector (inlet on the left side of the figure 32) coupled to the piezoelectric element (cantilever in the constriction area 11) and configured to increase velocity of the fluid flowing toward the piezoelectric element. See Fig. 6.
Claims 1, 3, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolm et al.  (US4387318, hereinafter Kolm).
Regarding claim 1, Kolm discloses a funnel-shaped underwater energy harvesting equipment (Figs.1-8) comprising: a piezoelectric element (10, 12) configured to be installed at a seabed and to be moved by a 5fluid in order to convert vibration energy into electricity; and a fluid collector (inlet holes 66, figs. 6-8) coupled to the piezoelectric element (10) and configured to increase velocity of the fluid flowing toward the piezoelectric element.
Regarding claims 3-4, Fig. 8 shows a similar structure with wings 74 and 76 and through holes 66 coupled to the piezoelectric element.
Regarding claim 5, Kolm discloses the use of electronic components connected to the piezoelectric element for conduction to a load. The use of a cable and the attachment to the seabed is inherent in the disclosure of Kolm.
Regarding claim 6, Kolm discloses the invention as recited. Specifically, Kolm discloses the system connected to a circuit and the structure as explained above wherein a reed-type piezoelectric fluid-electric generator is associated with a duct which directs the airstream directly at the bending element and which restricts the flow of the stream and locally increases the velocity to create a suction, according to Bernoulli's Principle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Murphree (US20130119669, hereinafter Murphree).
Regarding claim 1, Murphree discloses a funnel-shaped underwater energy harvesting equipment (paragraph 25) comprising: an element (100) configured to be installed at a seabed and to be moved by a 5fluid in order to convert vibration energy into electricity (paragraphs 8-9); and a fluid collector (either end of the device) coupled to the piezoelectric element and configured to increase velocity of the fluid flowing toward the piezoelectric element. See Figs. 3A and 3B. Murphree fails to disclose element 100 as a piezoelectric element, however, piezoelectric and magnetrostrictive elements can be used interchangeably depending on the power (watts) expected to obtain from the harvester. Therefore, it would have been obvious to use a piezoelectric element instead of the magnetostrictive element. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837